Case: 20-20591     Document: 00516082876          Page: 1    Date Filed: 11/05/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 5, 2021
                                   No. 20-20591
                                                                  Lyle W. Cayce
                                                                       Clerk

   Ida Johnson Houston,

                                                            Plaintiff—Appellant,

                                       versus

   Texas Department of Agriculture; Commissioner Sid
   Miller, in his official capacity,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-4431


   Before King, Higginson, and Wilson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Ida Houston, a former state employee at the Texas Department of
   Agriculture (“TDA”), alleges that she was fired in retaliation for exercising
   her rights under the Family and Medical Leave Act (“FMLA”) and,
   similarly, discriminated against under the Rehabilitation Act. Houston
   suffers from lupus and other illnesses.
Case: 20-20591        Document: 00516082876           Page: 2      Date Filed: 11/05/2021




                                       No. 20-20591


          The district court granted TDA’s motion for summary judgment,1
   concluding that TDA had established legitimate, nondiscriminatory reasons
   for Houston’s termination and that Houston failed to raise a disputed
   material fact showing that those reasons were pretextual. 2 Houston appeals.
                                             I.
          The district court recounted the facts as follows, which are largely
   undisputed on appeal:
          Ida Johnson Houston began working as a Program Review
          Specialist for Defendant Texas Department of Agriculture
          (“TDA”) in June 2012. Houston worked in TDA’s Food and
          Nutrition Division and audited participants in the Child and
          Adult Food Care Program and Summer Food Service Program,
          both of which receive federal funding.              Houston’s
          responsibilities required on-site inspections to observe and
          confirm that the sites were complying with state and federal
          regulations. Houston suffers from lupus, anemia, and other
          illnesses, requiring her to be absent from work and sometimes
          take leave under the Family Medical and Leave Act [sic]
          (“FMLA”).
          In January 2016, Houston returned to her position after a long-
          term medical leave and submitted a request for
          accommodations permitting her to telework and to work a
          compressed workweek. TDA granted the request in part,
          allowing Houston to work four ten-hour days. TDA denied the
          telework request because Houston’s duties could not be
          performed solely from home due to the on-site inspections;
          TDA’s strict policy concerning telework, which was updated
          in 2015, grants such requests only in “extraordinary


          1
             Houston v. Tex. Dep’t of Agric., No. CV H-18-4431, 2020 WL 6700615 (S.D. Tex.
   Oct. 12, 2020).
          2
              Houston, 2020 WL 6700615, at *7—8.




                                             2
Case: 20-20591     Document: 00516082876          Page: 3    Date Filed: 11/05/2021




                                   No. 20-20591


         circumstance[s]”; and Houston needed training to improve
         performance. According to Houston, she was not given a
         reason for the denial, and she also maintains that she had been
         allowed to telework from 2012 until she took medical leave in
         2015.
         In August 2016, Houston’s manager, Karen Cade, gave
         Houston a written warning for “failure to meet expectations,”
         a “pattern of excessive absenteeism and tardiness,”
         “inadequate job performance,” and insubordination. TDA
         gave Houston the opportunity to provide a rebuttal, which she
         provided, and TDA amended the warning to delete some of the
         absences and tardy arrivals. In October 2016, Cade gave
         Houston another written warning for leaving work early and
         arriving late; accruing overtime without supervisor approval;
         late arrivals to sites being audited; and performance issues
         including failure to submit accurate and timely administrative
         reviews, failure to follow TDA’s travel policy, and
         insubordination. Houston again was given the opportunity to
         provide a rebuttal to the warning, but she provided none.
         TDA gave Houston another written warning in April 2017
         because of her failure to improve on the issues documented in
         the previous warnings. The April warning listed dates of
         absences and tardy arrivals to both the office and site visits, as
         well as late or incomplete assignments, and notified Houston
         that she was being placed on a ninety-day probation period,
         ending July 27, 2017, during which she needed to improve her
         performance or face discipline up to and including termination.
         Houston provided a rebuttal to this warning, but no
         amendments were made. About mid-way through the
         probation period, on June 7, 2017, Cade gave to Houston a
         written progress report on her probation documenting that
         Houston so far had “failed to meet the expectation specified in
         the written warning-probation memorandum.” Houston again
         provided a rebuttal to this memo, but no changes were made.




                                         3
Case: 20-20591         Document: 00516082876            Page: 4      Date Filed: 11/05/2021




                                         No. 20-20591


           When the probationary period ended, TDA informed Houston
           that management was assessing her progress. Cynthia
           Mendoza, Administrator for Human Resources; Angela Olige,
           Assistant Commissioner for Food and Nutrition; Susan
           Maldonado, Deputy General Counsel; and Tracy Mueck,
           Administrator for Food and Nutrition, evaluated Houston’s
           progress and ultimately decided to discharge Houston because
           of her failure to correct her performance deficiencies over the
           course of her probation, excessive absenteeism and tardiness
           unrelated to protected FMLA leave, and her insubordination.
           On August 11, 2017, Mendoza directed Mueck to prepare a
           termination memo to be given to Houston on August 14. But
           Houston called in sick on August 14 and took FMLA leave from
           August 14-16 for her illness. Her termination notice was thus
           delayed until August 17 when she returned to work.3
           These facts are derived from the uncontroverted documents
   submitted by both parties.4
           Houston commenced this suit against the TDA asserting various
   employment, disability, and discrimination claims. Following TDA’s motion
   to dismiss, Houston filed a first amended complaint—the operative
   complaint here—adding defendant Commissioner Sid Miller, sued in his
   official capacity, and adding a disability discrimination claim under the




           3
               Houston, 2020 WL 6700615, at *1–2.
           4
              These include all of the written documentation of Houston’s performance
   evaluations: the August 2016 first written warning, rebuttal, and October 3, 2016
   amendment, the October 27, 2016 written warning, the April 27, 2017 written probation
   warning and rebuttal, the June 7, 2017 probation follow up and rebuttal, and the internal
   emails and assessments of Houston following the end of her 90-day probationary period,
   prior to her August 17, 2017 termination.




                                              4
Case: 20-20591        Document: 00516082876             Page: 5      Date Filed: 11/05/2021




                                        No. 20-20591


   Rehabilitation Act. The district court granted in part and denied in part the
   defendants’ renewed motion to dismiss. 5
           On June 12, 2020, the defendants moved for summary judgment on
   Houston’s remaining two claims: (1) her retaliation claim under the FMLA,
   29 U.S.C. § 2601 et seq., and (2) her discrimination claim under Section 504
   of the Rehabilitation Act, 29 U.S.C. § 701, et seq. On October 12, 2020, the
   district court granted the motion, dismissed Houston’s claims, and entered
   final judgment against Houston. On November 12, 2020, Houston timely
   filed her notice of appeal of the summary judgment order.
                                                  II.
           This court “review[s] a grant of summary judgment de novo, applying
   the same standard as did the district court.” Wheat v. Fla. Par. Juv. Just.
   Comm’n, 811 F.3d 702, 705 (5th Cir. 2016).                   Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a).
           “A genuine dispute as to a material fact exists when, after considering
   the pleadings, depositions, answers to interrogatories, admissions on file, and
   affidavits, a court determines that the evidence is such that a reasonable jury
   could return a verdict for the party opposing the motion.” Ion v. Chevron
   USA, Inc., 731 F.3d 379, 389 (5th Cir. 2013). All facts and evidence are


           5
              The defendants moved to dismiss Houston’s Title VII and ADA claims as time-
   barred and to dismiss the FMLA claims as barred on sovereign immunity grounds, which
   Houston opposed. The district court granted the motion in part, dismissing the Title VII
   and ADA claims as time-barred, and dismissing the FMLA claims for monetary relief. But,
   under Ex Parte Young, 209 U.S. 123 (1908), the district court permitted the claims for
   reinstatement or other prospective relief to go forward. The district court denied the
   motion as to the Section 504 claim under the Rehabilitation Act. None of these rulings is
   at issue in this appeal.




                                              5
Case: 20-20591      Document: 00516082876            Page: 6   Date Filed: 11/05/2021




                                    No. 20-20591


   construed “in the light most favorable to the nonmoving party,” and “a court
   must draw all reasonable inferences in favor of the nonmoving party and may
   not make credibility determinations or weigh the evidence.” Id.
          “Once the moving party has initially shown ‘that there is an absence
   of evidence to support the non-moving party’s cause,’ the non-movant must
   come forward with ‘specific facts’ showing a genuine factual issue for trial.”
   TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002)
   (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986) and Matsushita
   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “Summary
   judgment cannot be defeated through ‘[c]onclusional allegations and denials,
   speculation, improbable inferences, unsubstantiated assertions, and legalistic
   argumentation.’” Acker v. Gen. Motors, L.L.C., 853 F.3d 784, 788 (5th Cir.
   2017) (alteration in original) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th
   Cir. 2002)).
                                              III.
          Houston appeals only the district court’s order granting summary
   judgment to defendants on her FMLA and Rehabilitation Act claims.
   Houston primarily argues that her termination was retaliatory for taking
   FMLA leave.      Houston concedes that her Rehabilitation Act claim is
   contingent on the success of her FMLA retaliation claim and whether she
   satisfied her burden to show a dispute of material fact regarding whether
   TDA’s stated reasons for termination were pretextual.
          Retaliation claims under the FMLA are analyzed under the McDonnell
   Douglas burden-shifting framework. Wheat, 811 F.3d at 705. Under that
   framework, the plaintiff must first establish a prima facie retaliation case by
   showing three elements: “1) he was protected under the FMLA; 2) he
   suffered an adverse employment action; and 3) he was treated less favorably
   than an employee who had not requested leave under the FMLA or the




                                          6
Case: 20-20591      Document: 00516082876          Page: 7    Date Filed: 11/05/2021




                                    No. 20-20591


   adverse decision was made because he sought protection under the FMLA.”
   Acker, 853 F.3d at 790 (emphasis added) (quoting Mauder v. Metro. Transit
   Auth. of Harris Cnty., 446 F.3d 574, 583 (5th Cir. 2006)). If the plaintiff
   establishes a prima facie case, then the burden shifts to the defendant to
   “articulate a legitimate, non-discriminatory reason for the adverse
   employment action.” Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 333
   (5th Cir. 2005). In the third step of the McDonnell Douglas framework, the
   burden shifts back to the plaintiff to “show by a preponderance of the
   evidence” that the defendant’s reason is a pretext for retaliation. Id.
          The district court concluded that, “given the relatively low threshold
   to establish a prima facie case, Houston has minimally satisfied her burden.”
   See also Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41 (5th Cir. 1996)
   (“[T]o establish a prima facie case, a plaintiff need only make a very minimal
   showing.”) (alteration in original). Upon review, we assume—but do not
   decide—that Houston has established a prima facie case of discrimination
   under the FMLA.
          Pursuant to the second step of the McDonnell Douglas framework,
   TDA has asserted its “legitimate, non-discriminatory reason[s],”
   Richardson, 434 F.3d at 333, for terminating Houston’s employment were
   “based on three written warnings, the lack of improvement of performance
   during the probation period, and recent poor performance and
   insubordination.”
          Primarily, the parties in this matter dispute the third step of the
   McDonnell Douglas framework: whether TDA’s reasons for firing Houston
   were pretext for retaliation because Houston sought protection under the
   FMLA. With respect to this step, Houston argues the district court
   erroneously granted summary judgment because a reasonable juror could




                                          7
Case: 20-20591        Document: 00516082876             Page: 8      Date Filed: 11/05/2021




                                         No. 20-20591


   conclude that her termination was actually retaliatory based on taking
   disability-based FMLA leave.
            Houston argues on appeal that disputes of material fact do exist as to:
   (1) TDA’s stated reasons for her termination; (2) TDA’s deviation from its
   written policies; and (3) TDA’s refusal to allow her to telework as a
   reasonable accommodation for her lupus, thereby “set[ting] her up for
   failure.” She also argues that her supervisor’s comments suggesting that she
   find a new job were erroneously dismissed as “stray remarks” by the district
   court.
            Houston’s first argument is unavailing. While the August 17
   termination memo does not include any reasons for Houston’s termination,
   TDA’s        reasons     for     terminating       Houston       were      nonetheless
   contemporaneously documented, especially during the probationary period
   leading up to her termination.6 These include the written warnings from
   August 2016 (amended in October 2016) and the probationary warning in
   April 2017. Specifically, as to Houston’s work performance, this also
   included an August 3, 2017 email with a “Chart of Progress” related to
   Houston’s specific work assignments during her probationary period, and the
   corresponding deficiencies and comments. These documents further align
   with Olige’s deposition testimony that Houston was terminated in part due


            6
             In her reply brief, Houston argues “there are no documents to support a
   termination meeting prior to her taking FMLA leave,” and “[a]s such, this panel is not
   required to believe there was a termination meeting.” While there is some ambiguity as to
   the method and structure of this meeting—for example, Mendoza’s declaration states,
   “To the best of my knowledge, a meeting occurred on August 11, 2017,”—it does not
   contradict the rest of the uncontroverted documentary evidence relating to the termination
   reasons discussed—or at least, emailed—prior to the planned August 14 termination of
   Houston. An absence of further documentation does not show a dispute as to whether the
   reasons behind Houston’s termination were pretextual.




                                               8
Case: 20-20591       Document: 00516082876            Page: 9     Date Filed: 11/05/2021




                                       No. 20-20591


   to the “timeliness” and “accuracy of her work” including “[r]eviews not
   being completed, reviews being completed inaccurate [sic], [and] reviews not
   being completed on time.”
          Next, Houston argues that TDA deviated from its disciplinary
   policies, showing pretext. This court has explained that “[f]ailure to follow
   internal procedures is generally not enough to create a genuine issue of fact
   as to discriminatory motives.” Grubb v. Sw. Airlines, 296 F. App’x 383, 390
   (5th Cir. 2008). However, in some circumstances, “when an employer opts
   to have a disciplinary system that involves warnings, failure to follow that
   system may give rise to inferences of pretext.” Goudeau v. Nat’l Oilwell
   Varco, L.P., 793 F.3d 470, 477 (5th Cir. 2015).
          The Performance Plan policy describes TDA’s appraisal system,
   which it uses “to document the degree to which employees meet job
   performance and professional competencies.”               The policy notes that
   “Supervisors shall document performance on an on-going basis”; that
   “employees are allowed (3) business days to write their rebuttal” following
   an appraisal; and that “[i]f an employee receives an appraisal rating of 2.49
   or below, the supervisor must provide the employee with a Performance
   Improvement Plan.” Houston argues that TDA deviated from this policy by
   not placing Houston on a Performance Improvement Plan (“PIP”), which
   would have afforded her six months from the appraisal date to correct or
   remedy performance related issues, or by not “giv[ing] her another appraisal,
   rating her 2.49 or below and following-up with a [PIP].”
          Houston is correct that she did not receive an appraisal rating of 2.49
   or below, thus triggering the need for a PIP.7 However, this does not indicate


          7
            A rating in the 1.50—2.49 range indicates that an employee “sometimes” meets
   expectations: “performs duty in a manner sometimes not meeting expected results.”




                                            9
Case: 20-20591     Document: 00516082876           Page: 10   Date Filed: 11/05/2021




                                    No. 20-20591


   that TDA violated the terms of its policies. Nor does Houston elaborate on
   what further coaching or monitoring a PIP would have entailed—in order to
   “provide help to improve performance,”—that was not otherwise provided
   in the year-long warnings-and-rebuttals process she received.
          As to the Disciplinary Policy, Houston argues that TDA skipped steps
   in the “progressive disciplinary policy,” including by not “verbally
   counsel[ing] Houston before it moved to written warning, then written-
   warning probation and then termination,” and failing to explain why it did
   not suspend Houston rather than terminate her. Contrary to Houston’s
   assertions, the Disciplinary Policy itself does not mandate a specific order of
   escalating consequences. Rather, it states that the “types of disciplinary
   actions that may be taken include, but are not limited to”: an initial warning,
   written warning, probation, suspension, and termination. Additionally, as
   defendants assert, “Houston received [these actions] in accordance with
   TDA’s policy.” Nor does it violate the policy that TDA terminated rather
   than suspended Houston, contrary to Houston’s argument that TDA “could
   have suspended Houston” and that “[s]uspension would have been more
   plausible than termination.”
          Additionally, Houston points to the policy’s requirement that
   “[e]very aspect of the process . . . shall be documented,” and argues that
   TDA failed to document the “sixty alleged violations prior to Houston’s
   written warning in August 2016.” Though the sixty alleged violations were
   not documented contemporaneously, they were included in her August 2016
   written warning, and Houston was given—and took—the opportunity to
   contest those violations. Thus, TDA complied with the policy’s
   documentation requirement.
          Moreover, none of the asserted policy deviations is akin to instances
   where this court has concluded such deviations were evidence of pretext. For




                                         10
Case: 20-20591      Document: 00516082876         Page: 11   Date Filed: 11/05/2021




                                   No. 20-20591


   example, this court has concluded pretext may exist where, instead of
   following the disciplinary policy to provide warnings “so that an employee
   may take corrective steps,” the employer either failed outright to provide
   such warnings or otherwise “manufactured steps in the disciplinary policy by
   issuing written warnings to paper his file after it had decided to fire him.”
   Goudeau, 793 F.3d at 477; see also Laxton v. Gap Inc., 333 F.3d 572, 581 (5th
   Cir. 2003) (holding, in a Title VII pregnancy discrimination case, that
   evidence was sufficient to create a jury issue on pretext when, among other
   things, plaintiff’s “supervisors never gave her the chance to explain her
   conduct or improve it” prior to terminating her and noting that if “[the
   employer] bothered to do so, progress might have been made”); Russell v.
   McKinney Hosp. Venture, 235 F.3d 219, 224 (5th Cir. 2000) (evidence that
   plaintiff “was not given a formal oral warning, a written warning, or a
   ‘corrective action plan,’ all of which are required by [the employer’s] own
   internal procedures” prior to being terminated, among other evidence, was
   sufficient to create jury issue on pretext in ADEA age discrimination case).
          Houston next argues that TDA’s denial of her telework request was
   discriminatory and pretextual. From June 2012 through January 2016,
   Houston was permitted to telework and work a compressed workweek. She
   concedes this was not “an accommodation” for her medical disability but was
   “part of her regular position terms.” When she returned from an extended
   medical leave in January 2016, these terms were removed. She promptly re-
   requested, as an accommodation of her disability, to work a compressed, 4-
   day week (“to take the treatment needed once weekly”) and to telework “as
   needed” (“when joints are swollen and in pain”). TDA approved the
   compressed schedule but denied the telework request in a one-sentence
   determination.
          As a preliminary matter, Houston does not expressly argue on
   appeal—and did not argue before the district court—that this 2016 telework



                                        11
Case: 20-20591     Document: 00516082876           Page: 12    Date Filed: 11/05/2021




                                    No. 20-20591


   denial itself constitutes an “adverse employment action” under the FMLA.
   See Garcia v. Penske Logistics, L.L.C., 631 F. App’x 204, 212 (5th Cir. 2015)
   (“The FMLA provides that an employee is entitled to take leave, not to work
   from home.”).
          Her principal argument instead is that the telework denial eventually
   led to her subsequent August 2017 termination. For example, she argues that
   by denying her telework, “TDA essentially set her up for failure to terminate
   her,” and this shows “a pattern and plan to terminate her.” Houston argues
   “[t]he jury is entitled to see this scheme.” Absent specific evidence in the
   summary judgment record, these are merely “speculation, improbable
   inferences, [and] unsubstantiated assertions” that do not defeat summary
   judgment. Acker v. Gen. Motors, L.L.C., 853 F.3d 784, 788 (5th Cir. 2017).
   The district court, in a footnote, likewise rejected that “her denial of a
   telework accommodation is evidence of retaliation.”
          As a final note, Houston argues that the district court discredited her
   references to a “Remote Worker Policy.” Houston asserts that this policy
   was revised in February 2016, after her telework accommodation was denied.
   This remote working policy is largely irrelevant to the teleworking policy under
   which Houston’s accommodation request was denied. Moreover, as the
   district court concluded, “[t]his ‘Remote Worker Policy’ is not
   authenticated and its provenance is unknown.” Indeed, this “Remote
   Worker Policy” shows conflicting “revised” dates—one in February 2013
   and another in February 2016—and applies only to workers “assigned to
   work from a remote site, such as a home office, rather than . . . [an] office.”
          Finally, Houston argues that statements made by her supervisors
   “show their desire to force Houston to quit,” and thereby show pretext. She
   challenges the district court’s conclusion that they were “stray remarks,”
   and therefore insufficient to show pretext. However, Houston has neglected




                                          12
Case: 20-20591      Document: 00516082876               Page: 13   Date Filed: 11/05/2021




                                       No. 20-20591


   substantively to brief this issue on appeal, therefore we deem this issue to be
   abandoned. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“A party
   who inadequately briefs an issue is considered to have abandoned the
   claim.”); see also Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987) (failure to identify an error in the district court’s order
   “is the same as if [appellant] had not appealed that judgment”).
            We conclude that Houston’s arguments fail to raise a disputed
   material fact of pretext regarding her termination. Accordingly, we find the
   district court was correct to grant summary judgment on Houston’s FMLA
   claim.
                                                  IV.
            The Rehabilitation Act provides: “No otherwise qualified individual
   with a disability . . . shall, solely by reason of her or his disability, be excluded
   from the participation in, be denied the benefits of, or be subjected to
   discrimination under any program or activity receiving Federal financial
   assistance . . . .” 29 U.S.C. § 794(a).
            Rehabilitation Act claims are also analyzed under the McDonnell
   Douglas burden-shifting framework. Cohen v. Univ. of Tex. Health Sci. Ctr.,
   557 F. App’x 273, 277 (5th Cir. 2014). To establish a prima facie case of
   discrimination under the Rehabilitation Act, “a plaintiff must prove that (1)
   she is an ‘individual with a disability’; (2) who is ‘otherwise qualified’; (3)
   who worked for a ‘program or activity receiving Federal financial assistance’;
   and (4) that she was discriminated against ‘solely by reason of her or his
   disability.’” Hileman v. City of Dall., 115 F.3d 352, 353 (5th Cir. 1997) (citing
   29 U.S.C. § 794(a)). Under the Rehabilitation Act, an employer is liable only
   if the discrimination occurred “solely by reason of her or his disability,” not
   when it is simply a “motivating factor.” Soledad v. U.S. Dep’t of Treasury,
   304 F.3d 500, 505 (5th Cir. 2002).




                                             13
Case: 20-20591      Document: 00516082876           Page: 14   Date Filed: 11/05/2021




                                     No. 20-20591


          Houston concedes that her Rehabilitation Act claim is “intimately
   connected” to her FMLA retaliation claim, and that “[t]o avoid redundancy
   and duplication, Houston incorporates her argument for pretext under the
   FMLA argument.” Thus, for the same reasons Houston’s FMLA claim
   fails, her Rehabilitation Act claim likewise fails.
                                          V.
          For the foregoing reasons, the district court’s order granting summary
   judgment is AFFIRMED.




                                           14